

FORM OF SUBSIDIARY GUARANTY
 
1.           Identification.


This Guaranty (the “Guaranty”), dated as of  January ___, 2010, is entered into
by [____________________________], a [______________] corporation (“Guarantor”),
for the benefit of the Collateral Agent identified below and the parties
identified on Schedule A hereto (each a “Lender” and collectively, the
“Lenders”).


2.           Recitals.


2.1           Guarantor is a direct or indirect subsidiary of China Yongxin
Pharmaceuticals, Inc., a Delaware corporation (“Parent”).  The Lenders have made
and/or are making loans to Parent (the “Loans”).  Guarantor will obtain
substantial benefit from the proceeds of the Loans.


2.2           The Loans are and will be evidenced by certain senior secured
promissory Notes (collectively, “Note” or “Notes”) issued by Parent on, about or
after the date of this Guaranty pursuant to subscription agreements dated at or
about the date hereof (“Subscription Agreements”).  The Notes are further
described on Schedule A hereto and were and or be executed by Parent as
“Borrower” for the benefit of each Lender as the “Holder” thereof.


2.3           In consideration of the Loans made and to be made by Lenders to
Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes and as security for the
repayment of the Loans and all other sums due from Debtor to Lenders arising
under the Notes (collectively, the “Obligations”), Guarantor, for good and
valuable consideration, receipt of which is acknowledged, has agreed to enter
into this Guaranty.


2.4           The Lenders have appointed Collateral Agents, LLC, a Delaware
Limited Liability Company as Collateral Agent pursuant to that certain
Collateral Agent Agreement dated at or about the date of this Agreement
(“Collateral Agent Agreement”), among the Lenders and Collateral Agent.


3.           Guaranty.


3.1           Guaranty.  Guarantor hereby unconditionally and irrevocably
guarantees, jointly and severally with any other guarantor of the Obligations,
the punctual payment, performance and observance when due, whether at stated
maturity, by acceleration or otherwise, of all of the Obligations now or
hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of Parent, whether or not constituting an allowed
claim in such proceeding), fees, commissions, expense reimbursements, liquidated
damages, indemnifications or otherwise (such obligations, to the extent not paid
by Parent being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable costs, fees and expenses (including reasonable counsel fees and
expenses) incurred by Collateral Agent and the Lenders in enforcing any rights
under the guaranty set forth herein.  Without limiting the generality of the
foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by Parent to Collateral
Agent and the Lenders, but for the fact that they are unenforceable or not
allowable due to the existence of an insolvency, bankruptcy or reorganization
involving Parent.

 

--------------------------------------------------------------------------------

 

3.2           Guaranty Absolute.  Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Notes,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Collateral Agent or
the Lenders with respect thereto.  The obligations of Guarantor under this
Guaranty are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against Guarantor to enforce such
obligations, irrespective of whether any action is brought against Parent or any
other Guarantor or whether Parent or any other Guarantor is joined in any such
action or actions.  The liability of Guarantor under this Guaranty constitutes a
primary obligation, and not a contract of surety, and to the extent permitted by
law, shall be irrevocable, absolute and unconditional irrespective of, and
Guarantor hereby irrevocably waives any defenses it may now or hereafter have in
any way relating to, any or all of the following:


(a)  any lack of validity of the Notes or any agreement or instrument relating
thereto;
 
(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Notes, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to Parent or otherwise;
 
(c)  any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)  any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of Parent; or
 
(e)  any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Collateral
Agent or  the Lenders that might otherwise constitute a defense available to, or
a discharge of, Parent or any other guarantor or surety.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.


3.3           Waiver.  Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Collateral Agent or the
Lenders exhaust any right or take any action against any Borrower or any other
person or entity or any Collateral.  Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 3.3 is knowingly made in
contemplation of such benefits.  Guarantor hereby waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.


3.4       Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
indefeasible cash payment in full of the Guaranteed Obligations , (b) be binding
upon Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Lenders and their successors, pledgees, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender may pledge, assign or otherwise transfer all or any portion of its rights
and obligations under this Guaranty (including, without limitation, all or any
portion of its Notes owing to it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
such Collateral Agent or Lender herein or otherwise.

 
2

--------------------------------------------------------------------------------

 

3.5          Subrogation.  Guarantor will not exercise any rights that it may
now or hereafter acquire against the Collateral Agent or any Lender or other
Guarantor (if any) that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Collateral Agent or any Lender
or other Guarantor (if any), directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full.
 
3.6     Maximum Obligations. Notwithstanding any provision herein contained to
the contrary, Guarantor’s liability with respect to the Obligations shall be
limited to an amount not to exceed, as of any date of determination, the amount
that could be claimed by Lenders from Guarantor without rendering such claim
voidable or avoidable under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
 
4.           Miscellaneous.
 
4.1           Expenses.  Guarantor shall pay to the Lenders, on demand, the
amount of any and all reasonable expenses, including, without limitation,
reasonable attorneys’ fees, reasonable legal expenses and reasonable brokers’
fees, which the Lenders may incur in connection with exercise or enforcement of
any the rights, remedies or powers of the Lenders hereunder or with respect to
any or all of the Obligations.


4.2           Waivers, Amendment and Remedies.  No course of dealing by the
Lenders and no failure by the Lenders to exercise, or delay by the Lender in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Lenders.  No amendment, modification or waiver of any provision of this
Guaranty and no consent to any departure by Guarantor therefrom, shall, in any
event, be effective unless contained in a writing signed by the Guarantor and
the Majority in Interest (as such term is defined in the Collateral Agent
Agreement) of the Lender or Lenders against whom such amendment, modification or
waiver is sought, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  The rights,
remedies and powers of the Lenders, not only hereunder, but also under any
instruments and agreements evidencing or securing the Obligations and under
applicable law are cumulative, and may be exercised by the Lenders from time to
time in such order as the Lenders may elect.


4.3           Notices.    All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by a reputable overnight courier service with
charges prepaid, or (d) transmitted by hand delivery, telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective upon hand
delivery or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below if
delivered on a business day during normal business hours, or the first business
day following such delivery (if delivered other than on a business day during
normal business hours), (ii) on the first business day following the date
deposited with an overnight courier service with charges prepaid, or (iii) on
the fifth business day following the date of mailing pursuant to subpart (b)
above, or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:


To Guarantor, to:
China Yongxin Pharmaceuticals, Inc.
 
927 Canada Court
 
City of Industry, CA 91748
 
Attn: Yongxin Liu, CEO
 
Fax: (626) 581-9138

 
3

--------------------------------------------------------------------------------


  
With a copy by facsimile only to:
       
Richardson & Patel, LLP
 
10900 Wilshire Blvd., Suite 500
 
Los Angeles, CA 90024
 
Attn: Ryan Hong, Esq.
 
Fax: (310) 208-1154
   
To Lenders:
To the addresses and telecopier numbers set
 
Forth on Schedule A
   
To the Collateral Agent:
Collateral Agents, LLC
 
111 West 57th Street, Suite 1416
 
New York, NY 10019
 
Attn: General Counsel
 
Fax: (212) 245-9101
   
If to Guarantor, Lender or
Collateral Agent, with a copy by telecopier only to:
     
Grushko & Mittman, P.C.
 
551 Fifth Avenue, Suite 1601
 
New York, New York 10176
 
Fax: (212) 697-3575



Any party may change its address by written notice in accordance with this
paragraph.


4.4           Term; Binding Effect.  This Guaranty shall (a) remain in full
force and effect until payment and satisfaction in full of all of the Guaranteed
Obligations; (b) be binding upon Guarantor and its successors and permitted
assigns; and (c) inure to the benefit of the Lenders and their respective
successors and assigns.  All the rights and benefits granted by Guarantor to the
Collateral Agent and Lenders hereunder and other agreements and documents
delivered in connection therewith are deemed granted to both the Collateral
Agent and Lenders.  Upon the payment in full of the Obligations, (i) this
Guaranty shall terminate and (ii) the Lenders will, upon Guarantor’s request and
at Guarantor’s expense, execute and deliver to Guarantor such documents as
Guarantor shall reasonably request to evidence such termination, all without any
representation, warranty or recourse whatsoever.


4.5           Captions.  The captions of Paragraphs, Articles and Sections in
this Guaranty have been included for convenience of reference only, and shall
not define or limit the provisions hereof and have no legal or other
significance whatsoever.

 
4

--------------------------------------------------------------------------------

 

4.6           Governing Law; Venue; Severability.  This Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts or choice of law.  Any legal action or
proceeding against Guarantor with respect to this Guaranty may be brought in the
courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Guaranty, Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.  If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect.  This Guaranty shall be deemed an unconditional obligation of Guarantor
for the payment of money and, without limitation to any other remedies of
Lenders, may be enforced against Guarantor by summary proceeding pursuant to New
York Civil Procedure Law and Rules Section 3213 or any similar rule or statute
in the jurisdiction where enforcement is sought.  For purposes of such rule or
statute, any other document or agreement to which Lenders and Guarantor are
parties or which Guarantor delivered to Lenders, which may be convenient or
necessary to determine Lenders’ rights hereunder or Guarantor’s obligations to
Lenders are deemed a part of this Guaranty, whether or not such other document
or agreement was delivered together herewith or was executed apart from this
Guaranty.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  Each Guarantor irrevocably appoints Parent its true and lawful agent for
service of process upon whom all processes of law and notices may be served and
given in the manner described above; and such service and notice shall be deemed
valid personal service and notice upon each such Guarantor with the same force
and validity as if served upon such Guarantor.


4.7           Satisfaction of Obligations.  For all purposes of this Guaranty,
the payment in full of the Obligations shall be conclusively deemed to have
occurred when the Obligations have been indefeasibly paid pursuant to the terms
of the Notes and the Subscription Agreements.


4.8           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.


[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.


“GUARANTOR”
[_____________________________________]
   
By:
     
Its:  
 



This Guaranty Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

 

--------------------------------------------------------------------------------

 